In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00415-CV
     ___________________________

    GREGORY WILLIAMS, Appellant

                     V.

        PATRICK SMITH, Appellee



  On Appeal from the 153rd District Court
          Tarrant County, Texas
      Trial Court No. 153-324180-21


  Before Birdwell, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Birdwell
                            MEMORANDUM OPINION

       Appellant Gregory Williams1 sued Appellee Patrick Smith after Smith, in his

official role in the Omega Psi Phi fraternity, suspended Williams’s district and

international fraternity memberships for two years. Smith moved for a traditional

summary judgment, arguing that res judicata barred Williams’s claims because they

had been addressed in a 2019 lawsuit and that Williams’s claims were also barred by

the doctrine of judicial non-intervention. The trial court granted Smith’s motion. In

one point with multiple subpoints, Williams argues that the trial court erred because

res judicata did not bar his lawsuit, because the doctrine of judicial non-intervention

should not apply, and because he raised genuine issues of material fact regarding his

claims against Smith.2

       Williams is correct that res judicata does not bar the lawsuit—the 2019 lawsuit

was dismissed for want of jurisdiction. See Williams v. Smith, No. 05-19-01251-CV,

2020 WL 7332674, at *4 (Tex. App.—Dallas Dec. 14, 2020, pet. denied) (mem. op.)


       Williams is an attorney, representing himself pro se.
       1


       2
         Williams also complains that the trial court erred by failing to file findings of
fact and conclusions of law, see Tex. R. Civ. P. 296–297, but findings and conclusions
are not appropriate when an evidentiary hearing is not held. See Palladian Bldg. Co. v.
Nortex Found. Designs, Inc., 165 S.W.3d 430, 433 n.7 (Tex. App.—Fort Worth 2005, no
pet.). Because a summary judgment may not be granted if a genuine issue of material
fact is presented, the trial court’s granting of summary judgment does not depend on
its role as a factfinder, unlike the trial court’s role in a bench trial, a default judgment
on unliquidated-damages claims, a sanctions judgment, or any other judgment based
in any part on an evidentiary hearing. See Phillips v. McNeill, 635 S.W.3d 620, 625 (Tex.
2021).

                                             2
(dismissing the cause for want of jurisdiction); Cox v. Chevrolet, No. 01-17-00973-CV,

2019 WL 2588101, at *4 (Tex. App.—Houston [1st Dist.] June 25, 2019, no pet.)

(mem. op.) (stating that an order that dismisses a lawsuit for want of jurisdiction is not

res judicata of the merits because when a court determines that it lacks jurisdiction

over an action, it is incapable of reaching a disposition on the merits of the underlying

claims). However, because the temporary loss of membership rights, standing alone,

is generally not the type of property loss for which courts will interfere in a voluntary

organization’s operations, see Williams, 2020 WL 7332674, at *3, and because Williams

received due process to the extent that he had a sufficiently valuable property right in

his memberships, we affirm the trial court’s judgment without reaching his remaining

arguments. See Tex. R. App. P. 47.1.

                                    II. Background

      In the first lawsuit, filed in Collin County, Williams complained of procedural

due-process violations, breach of fiduciary duty, breach of contract, defamation, and

participatory liability (civil conspiracy). The trial court granted a temporary restraining

order in Williams’s favor, but—after an evidentiary hearing—it denied Williams’s

request for a temporary injunction that would bar his suspension, and Williams

appealed the injunction’s denial to our sister court, which recited the case’s

background as follows:

      Williams has been an active member of Omega Psi Phi fraternity (the
      “Fraternity”) for more than thirty years and owns both local and
      international life memberships in the organization. He sued the

                                            3
      Fraternity and Patrick Smith—the Fraternity’s Ninth District
      Representative—after his memberships were suspended for two years
      following a Fraternity disciplinary procedure; Williams alleged that
      appellees deprived him of property without due process. . . .

            ....

         • On March 24, 2019, Dr. David Marion, Grand Basileus of the
           Fraternity, wrote a letter to the Fraternity’s District
           Representatives, declaring a moratorium on certain social events
           within the organization. Marion stated that in the event members
           violated the moratorium, “Sanctions will be issued up to
           expulsion and chapter revocation.” In a subsequent phone call,
           Marion clarified his directive: there were to be no “probate
           shows” or “presentation shows” for an indefinite period of time.[]

            ....

         • On April 2, Smith informed Williams in writing that he may have
           violated the Fraternity’s code of conduct and that he was being
           placed on interim suspension pending investigation of the
           presentation show [his chapter] held on March 31.[]

            ....

         • On August 2, Williams was notified by the Ninth District
           Counselor, Quinon A. Brooker, that the District Council was
           formally charging him with

               failing to adhere to District Representative, Brother Patrick
               Smith’s direct orders to cease and desist with the execution
               of a Mu Gamma Chapter Neophyte Presentation show on
               March 31, 2019 during an international moratorium on
               social events levied by Grand Basileus Dr. David Marion
               against the peace and tranquility of the Ninth District.

Williams, 2020 WL 7332674, at *1. A telephonic hearing was held by a panel made up

of the Ninth District Council, including Smith, Brooker, and the region’s vice



                                         4
president. Id. at *2. Williams participated in the hearing, which lasted “a couple of

hours.”        Id.   The panel deliberated the next day and made a punishment

recommendation. Id.

         The Dallas court held that the doctrine of judicial non-intervention had

deprived the trial court of subject matter jurisdiction. Id. at *3. Accordingly, it set

aside the order denying Williams’s request for temporary injunction and dismissed the

cause.       Id. at *4.   The supreme court denied Williams’s petition for review on

March 19, 2021.

         Undeterred, Williams sued Smith and the Fraternity (which he later nonsuited)

in Tarrant County. In this suit, Williams raised some of the same claims—procedural

due-process violations, defamation, and participatory liability (civil conspiracy)—and

added claims for fraud and intentional infliction of emotional distress. Smith filed a

traditional motion for summary judgment,3 arguing, among other things, that

Williams’s claims were barred by the doctrine of judicial non-intervention because his

Fraternity memberships were not a protected property right and because he had been

afforded due process.



        We review a summary judgment de novo. Travelers Ins. v. Joachim, 315 S.W.3d
         3

860, 862 (Tex. 2010). We consider the evidence presented in the light most favorable
to the nonmovant, crediting evidence favorable to the nonmovant if reasonable jurors
could, and disregarding evidence contrary to the nonmovant unless reasonable jurors
could not. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848
(Tex. 2009). We indulge every reasonable inference and resolve any doubts in the
nonmovant’s favor. 20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008).

                                             5
                                    III. Discussion

      Traditionally, courts are not disposed to interfere with a voluntary association’s

internal management. Collins v. Kappa Sigma Fraternity, No. 02-14-00294-CV, 2017 WL

218286, at *8 (Tex. App.—Fort Worth Jan. 19, 2017, pet. denied) (mem. op.). By

becoming a member, a person subjects himself, within legal limits, to the

organization’s power to make and administer its rules, including rules regarding

membership in the organization. Id. However, a court will interfere in a private

association’s inner dealings if a valuable right or property interest is at stake or if the

association fails to give its members something similar to due process. Id.

       Because the doctrine of judicial non-intervention applies to controversies

concerning an association’s internal management, the overwhelming majority of cases

discussing it involve suits against the association (or its officers or directors) to

challenge the association’s enactment or application of its own internal rules. Wells v.

Wells, 621 S.W.3d 362, 369 (Tex. App.—Houston [14th Dist.] 2021, no pet.);4 see


      4
        The association will usually prevail because (1) the member fails to exhaust the
association’s available remedies, see Screwmen’s Benevolent Ass’n v. Benson, 13 S.W. 379,
380 (Tex. 1890) (orig. proceeding); Gordon v. S. Tex. Youth Soccer Ass’n, 623 S.W.3d 25,
32–33 (Tex. App.—Austin 2021, pet. denied); Juarez v. Tex. Ass’n of Sporting Offs.
El Paso Chapter, 172 S.W.3d 274, 280 (Tex. App.—El Paso 2005, no pet.), (2) the
member receives due process in the deprivation of a valuable property right, see Haedge
v. Cent. Tex. Cattlemen’s Ass’n, No. 07-15-00368-CV, 2016 WL 5929596, at *2–3, *6
(Tex. App.—Amarillo Oct. 11, 2016, pet. denied) (mem. op.) (grazing rights);
Rodriguez v. Montagno, No. 05-07-00204-CV, 2008 WL 142638, at *1–2 (Tex. App.—
Dallas Jan. 16, 2008, no pet.) (mem. op.) (upholding expulsion when the record
established no violation of the association’s constitution or bylaws), or (3) the record
reflects no arbitrariness, fraud, or collusion in the deprivation of a valuable property

                                            6
Dickey v. Club Corp. of Am., 12 S.W.3d 172, 177 (Tex. App.—Dallas 2000, pet. denied)

(holding that membership in a golf club is not a valuable property right, particularly

when plaintiffs did not allege gender inequity or discrimination and there was no claim

of fraud or illegality, and that “[i]f the courts were to intervene each time members of

a golf club felt that restrictions on tee times were unreasonable, operation of such

clubs would become unmanageable and valuable judicial resources would be wasted”).

      Cases that attract judicial review are those that allege a wholesale deprivation of

due process in violation of some civil or property right. The Episcopal Church v. Salazar,

547 S.W.3d 353, 411 (Tex. App.—Fort Worth 2018), rev’d in part on other grounds

sub nom. Episcopal Diocese of Fort Worth v. Episcopal Church, 602 S.W.3d 417 (Tex. 2020);

see Masonic Order of E. Star v. Sweatt, 329 S.W.2d 334, 337 (Tex. App.—Fort Worth

1959, writ ref’d n.r.e.) (noting that “essential elements” of “due process” are “notice,

and an opportunity to be heard and to defend in an orderly proceeding adapted to the

nature of the case”). Expulsion—rather than suspension—from an association, for

example, tends to attract more judicial involvement. See Sweatt, 329 S.W.2d at 337; see

also Int’l Printing Pressmen v. Smith, 198 S.W.2d 729, 732, 738 (Tex. 1946) (reversing

expulsion from union for failing to follow its expulsion rules); Collins, 2017 WL

218286, at *8–10. On the other hand, a refusal to accept a membership renewal does

not require notice, a hearing, or court involvement. Guadalupe Valley Elec. Co-op., Inc. v.


right, see Burge v. Am. Quarter Horse Ass’n, 782 S.W.2d 353, 356 (Tex. App.—Amarillo
1990, no writ) (horse registration).

                                            7
S. Tex. Chamber of Com., 374 S.W.2d 329, 333 (Tex. App.—San Antonio 1963, no writ).

And complaints about the procedural due process actually provided by an association

“are exactly the type of complaints in which Texas courts have declined to intervene.”

Whitmire v. Nat’l Cutting Horse Ass’n, No. 2-08-176-CV, 2009 WL 2196126, at *4–5

(Tex. App.—Fort Worth July 23, 2009, pet. denied) (mem. op.) (declining to interfere

despite appellant’s complaint that the association violated its own rules in

investigating and punishing her).

      Whether a right is valuable enough to warrant protection is within the trial

court’s discretion. Stevens v. Anatolian Shepherd Dog Club of Am., Inc., 231 S.W.3d 71, 76

(Tex. App.—Houston [14th Dist.] 2007, pet. denied).           For example, a one-year

suspension from an organization that assigns sporting officials to referee high school

athletics has been held an insufficiently compelling property right to justify judicial

intervention. Id. And we held in Harden v. Colonial Country Club that a membership

certificate in a voluntary nonprofit corporation “does not afford appellant such a

‘valuable property right’” that a court would be compelled to intervene and that the

involvement of a property right alone does not necessarily authorize judicial

intervention in the absence of arbitrariness, fraud, or collusion. 634 S.W.2d 56, 59

(Tex. App.—Fort Worth 1982, writ ref’d n.r.e.); see Lawrence v. Ridgewood Country Club,

635 S.W.2d 665, 666–67 (Tex. App.—Waco 1982, writ ref’d n.r.e.) (affirming

summary judgment on appellant’s suspension of membership in a social club because

the club violated none of its rules in suspending him).

                                            8
       Williams refers us to Collins to support his argument that he had a valuable

property right in his memberships and was deprived of due process when he was

suspended. 5 In Collins, the appellant was expelled from his fraternity and argued that

the trial court had erred by granting summary judgment on his promissory-estoppel,

wrongful-expulsion, breach-of-fiduciary-duty, breach-of-contract, defamation, and

civil-conspiracy claims, contending that the fraternity had failed to provide him with

due process. 2017 WL 218286, at *1, *6–7. Although the fraternity presented

evidence that it had followed its bylaws when it provided him with the requisite notice

and allowed him to provide his own defense, we held that the judicial non-

intervention doctrine did not apply because genuine fact issues existed regarding




       5
        Williams also directs us to Anambra State Community In Houston, Inc. v. Ulasi, 412
S.W.3d 786 (Tex. App.—Houston [14th Dist.] 2013, no pet.), Stevens, and Sweatt, but
these cases are inapposite. Ulasi involved competing associations with similar names.
412 S.W.3d at 788, 792–93. Stevens involved a dog breeder who sued for specific
performance after an association cashed her $30 membership-fee check but never
acknowledged her as a member. 231 S.W.3d at 72, 74. Sweatt involved an expulsion
characterized by a lack of due process that would have cost the member’s
beneficiaries $600 in insurance benefits at her death. 329 S.W.2d at 335–37. The
Sweatt court distinguished mere loss of membership, stating,

       If appellee’s punishment had been limited to the deprivation of the
       fellowship to which membership entitled her, a different question would
       be presented. Deprivation of pecuniary benefits resulting from
       contractual relations is a different proposition, and is governed by
       different principles of law. The former may not involve due process, but
       the latter does.

Id. at 337.

                                            9
whether the appellant had the opportunity to be heard before a fair and impartial

tribunal. Id. at *8–10.

       We reached that conclusion because the appellant had provided evidence in his

summary judgment response that, among other things, the members on the

committee that heard and expelled him had longstanding grievances against him, that

three of the committee’s four members who voted to expel him had been on the

opposite side of him in numerous lawsuits over the years, that other fraternity

members had not been expelled for conduct similar to his, and that the committee

purposely held its expulsion trial when he could not attend. Id. at *9.

       To his summary judgment motion, Smith attached portions of Williams’s

February 26, 2020 deposition in the earlier lawsuit, in which Williams

• agreed that nothing in the Fraternity’s constitution, policies, procedures, or code of
  conduct required Smith to recuse himself from the hearing and that—to the
  contrary—they provided that the district representative or his designee would
  preside over the hearing; 6

• agreed that he had the opportunity to introduce evidence and present oral
  argument at the hearing and was not prohibited from or limited to testifying about
  anything he deemed relevant;

• agreed that he did not object to Smith’s testifying during the hearing and that
  nothing in the Fraternity’s governing documents prevented Smith from both
  testifying as a witness and making the disciplinary decision after the hearing; and




       6
        Harold Bailey, the First Vice District Representative, presided over the
August 9, 2019 pretrial conference and the August 12, 2019 hearing. Williams agreed
in his deposition that he had not objected to Bailey’s presiding.

                                           10
• agreed that his Fraternity membership did not entitle him to any real property
  rights or to any financial benefits or compensation other than reimbursement
  when in an officer position.

      Smith also attached the March 24, 2019 moratorium letter in which members

were warned that sanctions in violation of the moratorium could be issued “up to

expulsion and chapter revocation”; the March 27, 2019 email he sent as district

representative about the moratorium; Williams’s April 2, 2019 letter of interim

suspension regarding the March 31, 2019 event; Williams’s August 2, 2019 formal

charges and notice of hearing; Williams’s August 28, 2019 notice of judgment and

sentence; and the Fraternity’s member code of conduct in effect in 2019. The notice

of judgment and sentence stated that “[a]fter consideration of the district council’s

recommendation, the District Representative has issued a sentence of 2 Years

Suspension from the Fraternity and a Public Reprimand from the District

Representative ” with the sentence initiated August 25, 2019, and set to expire on

August 25, 2021.

      Although Williams alleged in his amended petition that there had been “bad

blood” and a continuing feud with Smith since 2018 and that some of the council

members at the hearing were Smith’s “political subordinates” and Smith’s

“compensated political appointees,” other than his affidavit and that of three other

members claiming that Smith was known to hold personal grudges,7 Williams attached


      James Durham and Keio Gamble, members of Williams’s chapter, stated,
      7

among other things, that (1) Smith “is known to have a reputation of holding personal

                                         11
no summary judgment evidence to his response about the council members who had

heard the disciplinary matter on August 19, 2019, and who had recommended a one-

year suspension. His deposition excerpts and the July 8, 2019 formal complaint that

he had filed with the Fraternity’s international headquarters against Smith for “abuse

of power” established his own grudge against Smith but not Smith’s alleged grudge

against him.

      Here, in contrast to Collins, Williams was suspended rather than expelled, and—

assuming for the sake of argument that his membership in a purely social club might

constitute a valuable property right warranting judicial intervention—he does not

dispute that he received plenty of notice and actively participated in the hearing.

Although he alleged in his amended petition that Smith had fraudulently represented

that the member code of conduct would govern the matter, he put forth no summary

grudges and vendettas against certain members of the [F]raternity” and (2) they had
“personally witnessed [Smith] unfairly treat members” of Williams’s chapter and
Williams. William Parker, a member of the Rho Beta chapter, repeated Durham’s and
Gamble’s first statement before attesting that Smith had unfairly excluded exculpatory
evidence in Parker’s hearing, resulting in his expulsion, and that the Grand Tribunal in
Atlanta reviewed all of the evidence, including the excluded evidence, and vacated the
expulsion (Parker instead received a one-year suspension and a $1,000 fine). Williams
repeated Durham’s and Gamble’s first and second statements in his own affidavit.
Other than Smith’s refusing to acknowledge Williams’s standing at a microphone for
over fifteen minutes during a question-and-answer session at the 2018 Fraternity
Conclave in New Orleans, however, none of the affiants listed any other specific
instances of unfair treatment of Williams by Smith. Williams testified in his
deposition that after the New Orleans Conclave, Smith had called him “[a]nd I
listened to what he said, and, of course, he was apologetic, blah, blah, blah.” Williams
said, “And I just told him, I said, you know, I’ve got problems with your leadership.
I’ve got problems with -- you can’t undo what you just did.” Williams testified that
his candor had resulted in the subsequent lack of cordiality between them.

                                          12
judgment evidence that Smith had failed to follow the code. Because, unlike in Collins,

the record reflects that Williams received the process he was due, the trial court did

not err by granting Smith’s motion, and we overrule the portion of Williams’s sole

point.

                                     IV. Conclusion

         Having overruled the dispositive portion of Williams’s sole point, we affirm the

trial court’s judgment.

                                                       /s/ Wade Birdwell

                                                       Wade Birdwell
                                                       Justice

Delivered: December 22, 2022




                                            13